CADY, Chief Judge
(dissenting).
I respectfully dissent. I believe the effect of the long-standing rule against retention of *604jurisdiction to modify child custody has always been that a party who wishes to avoid the rule must show exceptional circumstances. See In re Marriage of Schlenker, 300 N.W.2d 164, 165-66 (Iowa 1981). The majority concludes Sarah has not shown exceptional circumstances. Consequently, we are obligated to enforce the law in this case, as we are in all cases.
STREIT, J., joins this dissent.